Citation Nr: 0325095	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  00-02 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to October 7, 1997, 
for an award of increased compensation, from noncompensable 
to 20 percent, for service-connected hemorrhoids.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1954 to February 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  By a September 1999 rating decision, the RO, in 
pertinent part, increased the assigned evaluation for 
service-connected hemorrhoids from noncompensable to 20 
percent, effective in October 1998.  The veteran disagreed 
with the effective date assigned for the award of increased 
compensation, and, after the RO assigned an effective date of 
October 7, 1997 for the 20 percent evaluation and issued a 
December 1999 statement of the case (SOC), the veteran's 
timely substantive appeal was received in February 2000.  The 
RO issued supplemental statements of the case (SSOCs) in 
March 2000, March 2001, July 2001, and April 2002.  

In November 2002, the veteran requested a Travel Board 
hearing.  The requested Travel Board hearing was conducted in 
April 2003 in New Orleans, Louisiana, before the undersigned 
Veterans Law Judge.

At his Board hearing, the veteran presented testimony in 
regard to reopening claims of entitlement to service 
connection for a psychiatric disorder and for hearing loss.  
These issues have not been developed for review by the Board 
and are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim of entitlement 
to an effective date prior to October 7, 1997, for a 20 
percent evaluation for a service-connected disability, and 
all evidence necessary for disposition of the claim has been 
obtained.
2.  In February 1995, the veteran submitted a claim for an 
increased (compensable) evaluation for service-connected 
hemorrhoids; in the absence of a final decision, the claim 
has continuously remained open since that time.

3.  Medical evidence of treatment in the 1950's and 1970's 
does not meet the legal criteria for entitlement to an 
effective date prior to October 7, 1997, for a compensable 
evaluation for service-connected hemorrhoids.  


CONCLUSION OF LAW

The requirements for an effective date prior to October 7, 
1997, for a grant of an increased evaluation to 20 percent 
for service-connected hemorrhoids are not met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110(a) (West 2002); 38 C.F.R. 
§§ 3.156(c), 3.157, 3.400(b)(2)(i), (o), (r) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected hemorrhoids 
were compensably disabling for many years prior to the 
October 1997 effective date increasing the disability 
evaluation from noncompensable to 20 percent.  In particular, 
the veteran contends that he had rectal fissures for many 
years prior to the February 1995 claim underlying this appeal 
and prior to a September 1999 VA examination, which disclosed 
a rectal fissure.  

Duty to assist and notify

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefined the obligations of VA with 
respect to the duty to assist VA claimants, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a VA claim.  The final 
regulation implementing the VCAA was published on August 29, 
2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Second, VA has a duty to assist 
the veteran in obtaining the evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

The requirement in the VCAA that a medical examination or 
medical opinion be obtained if necessary to make a decision 
on the claim is not applicable to this claim for an earlier 
effective date for the awarded evaluation.  Medical evidence 
as to the nature, extent, or etiology of a current disability 
is not relevant to the claim of entitlement to an earlier 
effective date before the Board in this case because the 
determination of the appropriate effective date does not 
depend on medical evidence or opinion.  See 38 C.F.R. 
§ 3.159.  

In this case, VA's duty to notify the veteran of the evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining evidence were met in several ways.  The veteran was 
first advised in July 1996, April 1997, and September 1999 
rating decisions, of the criteria used to evaluate the 
service-connected disability.  Following the veteran's 
disagreement with the assigned effective date for the award 
of increased compensation, the veteran was advised of the 
regulatory provisions governing effective dates.  In 
particular, the veteran was provided with the full text of 
the governing regulation, 38 C.F.R. § 3.400, in a December 
1999 SOC and in the SSOC issued in March 2000.  The evidence 
required to substantiate the claim for an earlier effective 
date was specifically addressed in the December 1999 rating 
decision.  The RO determined therein that the appropriate 
effective date was in 1997 rather than in 1998.  

The veteran was initially informed of the general provisions 
of the VCAA, and of his responsibilities and VA's 
responsibilities in developing evidence, and was advised of 
VA's responsibilities by a letter provided to the veteran by 
the RO in late May 2001.  This letter advised the veteran of 
his responsibility to identify additional relevant evidence, 
and informed the veteran of VA actions in developing the 
claim, such as obtaining government records identified as 
relevant and assisting the veteran in obtaining relevant 
nongovernmental records.  Further, the May 2001 letter 
specifically noted that, although the RO could decide a claim 
prior to expiration of a one-year period following 
notification of the VCAA, the claim would be readjudicated if 
the veteran subsequently provided or identified additional 
evidence within the one-year period.  

A July 2001 SSOC specifically set forth the text of the VCAA, 
including the provisions of 38 U.S.C.A. §§ 5103, 5103A, 5126, 
and the language of 38 U.S.C.A. § 5107 as revised.  An April 
2002 SOC, provided to the veteran in connection with another 
claim, set forth the entire text of 38 C.F.R. § 3.159, the VA 
regulation as revised to implement the VCAA.  Therefore, the 
Board finds essential compliance with VA's duty to notify the 
veteran of his rights and responsibilities under the VCAA.  
See Quartuccio, supra.

The May 2001 letter and July 2001 SSOC which notified the 
veteran of the provisions of the VCAA also essentially 
complied with Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  That case held that 38 C.F.R. § 
19.9(a)(2)(ii) is invalid to the extent it provides a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  Even though the May 2001 letter did 
request a response within 60 days, it also expressly notified 
the veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  

The Unites States Court of Appeals for Veterans Claims has 
recently indicated, in Huston v. Principi, 17 Vet. App. 195 
(2003), the manner in which the requirements of the VCAA may 
be satisfied in the context of a claim for an earlier 
effective date.
In particular, the Court noted that the veteran should be 
notified of all applicable laws and regulations, including 
those governing informal claims.  In particular, the veteran 
testified, at a personal hearing conducted in February 2000, 
as to the date on which he submitted a current claim for an 
increased evaluation, and the testimony reflects that the 
veteran contends he first filed his claim in February 1995 
(t. at 3, 6, 7).  Inasmuch as the Board agrees with the 
veteran's contention that he first submitted the claim 
underlying this appeal in February 1995, no additional 
regulations, other than those of which the veteran has been 
notified, are applicable.  In this case, the veteran was 
informed of the laws and regulations governing assignment of 
effective dates in a September 1999 SOC and in a March 2000 
SSOC, as well as in communications related to other claims, 
and in the discussions at hearings before the RO and before 
the Board conducted in October 1997, February 2000, and in 
April 2003.

The Board is aware that 38 C.F.R § 3.157 sets forth 
circumstances under which the date of VA or uniformed service 
medical treatment affects an effective date of an award or 
may constitute an informal claim.  However, the veteran's 
testimony at his personal hearings before the RO and before 
the Board establishes that there are no records of VA or 
private treatment of hemorrhoids after 1993, other than the 
November 1996 and September 1999 VA examination reports.  The 
veteran also testified, in essence, that there was no 
communication prior to the February 1995 claim which might 
give rise to the claim in this case.  To this end, the 
veteran's representative specifically discussed the 
contention that the veteran was entitled to an award date of 
February 23, 1995.  Thus, provisions regarding informal 
claims are inapplicable in this case.  

The veteran has also stated that he should be entitled to a 
20 percent evaluation from the time of his service separation 
in 1956, and he has testified that the medical evidence 
establishes that he required treatment for anal fissures 
beginning in the 1970's.  In his statements and testimony, 
the veteran has not contended that the severity of disability 
increased within the one-year period prior to his formal 
claim in January 1996 or during the period following the 
November 1996 VA examination and prior to the September 1999 
VA examination.  His statements and testimony also establish 
that he has no further evidence to submit.  In particular, 
the Board notes that, during his April 2003 Travel Board 
haring, the veteran requested that the Board review the 
records of his VA treatment by Dr. S. proximate to his 
service.  The discharge summary of January 1959 VA treatment 
provided by the identified physician is of record.  
Adjudication of the claim may proceed, consistent with the 
VCAA.

In summary, viewing the record in its totality, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran and VA has not misled him as to the 
requirements for compensation from an earlier effective date.  
In the circumstances of this case, additional efforts to 
assist him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  

Factual Background

Historically, by a rating decision issued in March 1959, the 
veteran was awarded service connection for hemorrhoids, and a 
noncompensable (0 percent) evaluation was assigned.  In March 
1975, the veteran submitted private medical evidence 
regarding the severity of his service-connected hemorrhoids.  
A November 1976 Board decision upheld the RO's denial of a 
compensable evaluation for the service-connected disability.  
That noncompensable evaluation remained in effect, unchanged, 
when the veteran submitted the February 1995 claim underlying 
the appeal now before the Board.

On February 23, 1995, VA received a claim from the veteran 
for an increased (compensable) evaluation for hemorrhoids.  
In a May 1995 letter, the RO advised the veteran that he 
should submit medical evidence to support the claim for an 
increased evaluation.  By an August 1995 rating decision, the 
RO denied the claim

In January 1996, less than one year after the August 1995 
rating decision, the veteran submitted another compensation 
claim for his hemorrhoids.  Along with the application, he 
submitted copies of VA outpatient treatment records dated 
from 1990 to January 1995.  These records show that the 
veteran sought VA treatment in 1993 for hemorrhoids.  
Prolapsed internal hemorrhoids at 8 o'clock and 4 o'clock 
with intermittent bleeding were noted.  The VA outpatient 
records are devoid of evidence of treatment of the veteran's 
hemorrhoids in 1994 or 1995, although a history of 
hemorrhoids was noted in a January 1995 note relating to 
treatment of epigastric distress.  

In a July 1996 rating decision, the RO denied the claim.  The 
veteran disagreed with that determination, and requested that 
a VA examination be rescheduled.  A VA examination was 
conducted in November 1996 in connection with the claim.  
That VA examination disclosed that the veteran had one 
external hemorrhoid at 12 o'clock.  No other lesions were 
noted on physical examination.  Proctoscopy to 25 centimeters 
disclosed no other lesions.  By a rating decision issued in 
April 1997, less than one year following the July 1996 rating 
decision, the RO denied the claim for an increased 
evaluation.

In October 1997, the veteran again sought a compensable 
rating for the hemorrhoids, and again submitted additional 
evidence and statements.  At a personal hearing conducted in 
October 1997, the veteran testified that his hemorrhoids had 
bothered him since his service in the 1950's and were getting 
no better.  His testimony that he continued to have the same 
symptoms and continued to manage those symptoms himself 
reflects that there was no recent VA or private medical 
treatment for hemorrhoids.  The veteran agreed to have 
another VA examination.  He did not report for VA examination 
scheduled in December 1997.  

In a rating decision prepared in April 1998 and issued in May 
1998, the RO again denied an increased (compensable) 
evaluation for hemorrhoids.  In October 1998, less than one 
year after the May 1998 rating decision, the veteran 
requested to "reopen" his compensation claim for 
hemorrhoids.  At the time of a September 1999 VA examination, 
the examiner noted a rectal fissure.  The RO granted a 20 
percent evaluation and assigned an effective in October 1998 
for that award.  The veteran disagreed with the assigned 
effective date.  Then, in a December 1999 rating decision, 
the RO assigned an effective date of October 7, 1997 for the 
20 percent evaluation.  This was the date of receipt of a 
statement about the claim and the date of a personal hearing. 

At a February 2000 personal hearing, the veteran again 
testified that he had experienced frequent and severe 
hemorrhoidal bleeding and anal fissures beginning in service 
and continuing to the present, and requiring medical 
treatment in the 1950's and 1970's.  He testified that 
records of some of the post-service treatment records for 
hemorrhoids were not associated with the claims file, 
including records of treatment at Charity Hospital.  The 
veteran testified that his hemorrhoids were just as bad in 
November 1996 when he was examined as they were in 1999.  The 
veteran's representative contended that the veteran was 
entitled to an effective date of February 23, 1995, for the 
20 percent evaluation.

In May 2001, the veteran requested that VA obtain the Charity 
hospital records.  In October 2001, Charity Hospital 
responded that they were unable to locate any records for the 
veteran.  The RO informed the veteran, and his 
representative, of the negative response to the request for 
records.  

Analysis 

The assignment of effective dates of VA awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
otherwise provided in the applicable law and regulations, the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2002) (emphasis added). 

Alternatively, the effective date of an award of increased 
compensation may be the earliest date that it is 
ascertainable an increase in disability has occurred, if the 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Hazan v. 
Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 
Vet. App. 442 (1999) (VA must consider all the evidence of 
record, including that which predated a decision on the same 
matter, to determine when an ascertainable increase occurred 
in the rated disability.).  

Thus, the award of an increased rating is normally effective 
either (a) on the date of receipt of the claim, or (b) on 
some date in the preceding year if it was ascertainable that 
the disorder had increased in severity during that time (see 
VAOGCPREC 12-98), or (c) on the earliest date on which the 
facts show an ascertainable increase in the disability.  

As noted, the veteran's claim for a compensable evaluation 
for service-connected hemorrhoids was received on February 
23, 1995.  The evidence of record establishes that the 
veteran did not seek VA or private medical treatment for 
hemorrhoids during the year prior to February 1995.  The 
veteran's testimony at each of the three hearings 
consistently indicated that he felt his hemorrhoids had 
continued at the same severity level for many years.  In the 
absence of any medical evidence of an increase in severity 
within the year prior to February 1995, and where the record 
establishes that no additional clinical evidence relating to 
the relevant period exists, the legal criteria for assignment 
of an effective date during the year preceding the 
application for the award are not met.  

The medical evidence clearly reflects that the criteria for 
the award of the increased evaluation were not met at the 
time of the VA examination conducted in 1996.  As further 
noted above, the medical evidence demonstrates an increase in 
disability as of the VA examination conducted September 15, 
1999.  The veteran contends in particular that the medical 
evidence from his 1959 VA hospitalization and from treatment 
in the 1970's warrants an effective date prior to October 
1997 for the award of increased compensation.  Since the 
statute specifies that the effective date is the later of the 
date of receipt of claim or the earliest date on which the 
facts show an ascertainable increase in disability, the 
evidence of medical treatment in the 1950's and 1970's does 
not provide a basis for entitlement to an effective date 
prior to 1997.  Thus, the evidence in this case does not 
warrant an effective date earlier than September 15, 1999, 
for the compensation award for the veteran's hemorrhoids, 
based on his February 1995 application for increased 
compensation benefits for his service-connected disability.  

Although the regulation allows an effective date for an award 
prior to the application for the award if disability 
underwent an ascertainable increase prior to the application, 
the regulation does not allow an effective date for the award 
prior to the date of ascertainable increase in disability 
where the application is filed prior to the increase in 
disability.  38 C.F.R. § 3.400(o).  Rather, the regulation 
provides that the effective date of an award is the later of 
the date of receipt of the application for the benefit or the 
earliest date on which the facts show an ascertainable 
increase in disability.  Therefore, pursuant to 38 C.F.R. 
§ 3.400, the veteran is not entitled to an effective date for 
the award of increased compensation in this case any earlier 
than September 15, 1999.  

The Board notes that, although the veteran testified that he 
believed he submitted the claim on appeal in February 1995, 
and although the evidence of record reflects that there was 
no final determination on that claim before the veteran 
perfected the substantive appeal in this case, nevertheless, 
the RO determined that the veteran submitted the claim for an 
increased evaluation for hemorrhoids as of October 7, 1997.  
Apparently, the RO considered the veteran's testimony at his 
October 7, 1997 personal hearing as raising a new claim.  

The Board notes that the veteran may reopen a claim for 
service connection or submit a new claim for an increased 
evaluation for a service-connected disability following a 
final adjudication of a prior claim.  A claim is the subject 
of a final adjudication if a determination on an application, 
either formal or informal, for a benefit, has become final by 
the expiration of one year after the date of notice to the 
veteran of the determination.  38 C.F.R. § 3.160(d).  In this 
case, the veteran submitted a claim for an increased 
evaluation in February 1995.  There has been no final 
decision since the February 1995 claim because the veteran 
continued to submit additional contentions or evidence 
following each determination.  However, the RO's 
determination that the veteran's October 7, 1997 testimony 
resulted in a new claim for an increased evaluation for 
service-connected disability, even though there was no final 
adjudication of the February 23, 1995 for that benefit, 
results in an effective date more favorable to the veteran 
than the effective date otherwise warranted on the basis of 
the evidence and applicable legal criteria.  

The Board notes that any communication or action indicating 
intent to apply for one or more benefits under the laws 
administered by VA, from a veteran or his representative, may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
veteran, it will be considered filed as of the date of 
receipt of the informal claim.  When a claim has been filed 
which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155.  

Although the RO may have considered the veteran's October 7, 
1997 testimony as a  claim for an increased evaluation for 
his hemorrhoids, the veteran has contended that he had 
already submitted a formal claim in February 1995, prior to 
that date, and the Board agrees.  Therefore, the governing 
statutes and regulations do not authorize an effective date 
prior to October 7, 1997, on the basis that some 
communication prior to that date constituted an informal 
claim, because a formal claim was already pending during the 
entire year prior to that date.  

The veteran contends that he had compensable symptoms of 
hemorrhoids for many years prior to October 7, 1997.  
However, the effective date for service connection based on a 
reopened claim cannot be the date of receipt of any claim 
which was previously and finally denied.  See, e.g., Lalonde, 
12 Vet. App. at 382 (holding that "the effective date of an 
award of service connection is not based on the date of the 
earliest medical evidence demonstrating a causal connection, 
but on the date that the application upon which service 
connection was eventually awarded was filed with VA.").  

However, the determinations in the case prior to February 
1995, including the determinations issued by the RO in 1959 
and by the Board in 1976, are final and binding.  A previous 
determination which is final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  38 
C.F.R. § 3.105(a).  The veteran has not specifically alleged 
clear and unmistakable error (CUE) in any rating decision 
prior to February 1995 in this case, although he contends 
that he is entitled to a 20 percent evaluation beginning from 
his service separation in 1956.  A claim of CUE is a legal 
basis for obtaining an earlier effective date for an award.  
However, the Board is not required to anticipate a claim for 
a particular benefit where no intention to raise it was 
expressed by the appellant.  See Talbert v. Brown, 7 Vet. 
App. 352, 356-57 (1995); see also Brannon v. West, 12 Vet. 
App. 32, 34-35 (1998) (before VA can adjudicate an original 
claim for benefits, the claimant must submit a written 
document identifying the benefit and expressing some intent 
to seek it).  

Although the veteran has requested an effective date prior to 
October 7, 1997, for the compensable evaluation for service-
connected hemorrhoids, he has at no time raised a specific 
claim that there was clear and unmistakable error (CUE) in 
any of the prior decision that denied this claim.  A CUE 
claim must be pled with specificity, and that has not 
occurred in this case.  A claim of CUE has not been addressed 
in any rating decision or in the statement of the case and is 
not before the Board.

The preponderance of the evidence is against a determination 
that the veteran's service-connected hemorrhoids underwent 
any factually ascertainable increase in severity prior to 
September 15, 1999.  The preponderance of the evidence is 
against a finding that the veteran meets any legal criterion 
which authorizes assignment of an effective date prior to 
September 15, 1999 for an increased, 20 percent evaluation 
for service-connected hemorrhoids.  The evidence is not in 
equipoise, and the provisions of 38 U.S.C.A. § 5107(b) are 
not applicable to warrant a more favorable effective date.  
Although the RO has already assigned a more favorable 
effective date of October 7, 1997, for compensation for the 
disability from hemorrhoids, the assignment of that award 
does not result in any circumstance authorizing the Board to 
assign an effective date prior to October 7, 1997.  Because 
the record does not provide any basis to assign an effective 
date prior to October 7, 1997, the appeal must be denied.


ORDER

The appeal for an effective date prior to October 7, 1997 is 
denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



